 



EXECUTION VERSION
TRANSITION SERVICES AGREEMENT
          This Transition Services Agreement (“Agreement”) is dated as of May 1,
2008, between Cadbury Schweppes plc, a United Kingdom public limited company
(“Cadbury”), and Dr Pepper Snapple Group, Inc., a Delaware corporation (“DPS”).
RECITALS
          WHEREAS, the board of directors of Cadbury has determined that it is
in the best interests of Cadbury and its shareholders to separate Cadbury into
two separate, publicly traded companies, which shall operate the Cadbury plc
Business and the Beverages Business, respectively (the “Separation”); and
          WHEREAS, Cadbury plc, a United Kingdom public limited company, and DPS
have entered into a Separation and Distribution Agreement (the “Separation
Agreement”), dated as of May 1, 2008, which sets forth, among other things, the
assets, liabilities, rights and obligations of each of the parties thereto
following the Separation; and
          WHEREAS, in connection with the Separation, Cadbury will continue to
provide, or cause to be provided, to DPS, and DPS will continue to provide, or
cause to be provided, to Cadbury, certain services for a limited period of time
after the Separation pursuant to this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the signatories covenant and agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 . Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Separation Agreement. The
following terms used herein shall have the following meanings:
          “Affiliate” shall have the meaning set forth in the Separation
Agreement and for purposes of this Agreement, shall refer to Cadbury’s
Affiliates or DPS’ Affiliates, as the case may be, post-Separation.
          “Cadbury Providing Party” shall have the meaning set forth in
Section 5.2.
          “Cadbury Receiving Party” shall have the meaning set forth in
Section 5.6.
          “Cadbury Services” shall have the meaning set forth in Section 2.1.
          “Confidential Information” shall have the meaning set forth in
Section 2.5(a).
          “Consents” shall have the meaning set forth in Section 2.3.

 



--------------------------------------------------------------------------------



 



          “Disclosing Party” shall have the meaning set forth in Section 2.5(a).
          “DPS Providing Party” shall have the meaning set forth in Section 5.5.
          “DPS Receiving Party” shall have the meaning set forth in Section 5.3.
          “DPS Services” shall have the meaning set forth in Section 2.2.
          “Force Majeure Event” shall have the meaning set forth in Section 9.1.
          “Incoming Service Fee” shall have the meaning set forth in
Section 4.1.
          “Indemnified Party” shall have the meaning set forth in Section 7.3.
          “Indemnifying Party” shall have the meaning set forth in Section 7.3.
          “Outgoing Service Fee” shall have the meaning set forth in
Section 4.1.
          “Providing Party” shall have the meaning set forth in Section 3.2.
          “Receiving Party” shall have the meaning set forth in Section 3.2.
          “Recipient” shall have the meaning set forth in Section 2.5(a).
          “Representatives” shall have the meaning set forth in Section 2.5(a).
          “SAS” shall have the meaning set forth in Section 5.3.
          “Senior Managers” shall mean the individuals appointed by the Chief
Legal Officers of each party hereto.
          “Services” shall have the meaning set forth in Section 2.2.
          “Transition Representative” shall mean Thomas Whitten, in the case of
Cadbury, and Angie Wallander, in the case of DPS, or their respective
replacements or designees.
          “VAT” shall have the meaning set forth in Section 4.1(c).
ARTICLE II
DESCRIPTION OF SERVICES; STANDARD OF PERFORMANCE
          Section 2.1 On the terms and subject to the conditions contained
herein, Cadbury shall provide, or cause to be provided, to DPS and its
Affiliates the services identified in Schedule A hereto, as such Schedule A may
be from time to time supplemented or modified in accordance with the provisions
of this Agreement (the “Cadbury Services”).

-2-



--------------------------------------------------------------------------------



 



          Section 2.2 On the terms and subject to the conditions contained
herein, DPS shall provide, or cause to be provided, to Cadbury and its
Affiliates the services identified in Schedule B hereto, as such Schedule B may
be from time to time supplemented or modified in accordance with the provisions
of this Agreement (the “DPS Services”, and together with Cadbury Services, the
“Services”).
          Section 2.3 . Each party shall, and shall cause its respective
Affiliates to, provide the Services in a commercially reasonable manner and with
reasonable skill and care. Notwithstanding the foregoing, the standard of care
for provision of the Services shall in all material respects be no less than the
level of care, skill and quality as are currently being provided to and by such
party and its Affiliates and have been provided in the preceding twelve months,
provided that, in the case where the Services are not currently being provided,
each party shall provide the Services in a commercially reasonable manner and
with reasonable skill and care. The relevant measurement of performance of the
Services shall be the measurement metrics, if any, currently used by DPS and its
Affiliates or by Cadbury and its Affiliates, as the case may be. Cadbury and DPS
shall, and shall cause each of its Affiliates that is a Providing Party to, use
commercially reasonable efforts to cooperate with each other in all matters
relating to the provision of the Services. With respect to actions taken by the
Receiving Party in connection with the Services received, the Receiving Party
shall use the Services in a commercially reasonable manner in compliance with
all applicable Laws. The Providing Party hereby grants the Receiving Party a
license under all of its Intellectual Property used in the performance of
Services solely to the extent required for the Receiving Party to receive the
Services hereunder.
          Section 2.4 . Cadbury and DPS shall each use its (and shall cause its
applicable Affiliates to use their) reasonable best efforts to obtain all
required consents, licenses or approvals necessary to perform the Services (the
“Consents”) (that have not already been procured prior to the Distribution Date)
as soon as reasonably practicable following the date hereof; provided that, each
party shall notify the other in writing of any terms to which a proposed Consent
is to be subject and shall use its reasonable best efforts to agree with the
relevant third party any reasonable amendments to a proposed Consent requested
by Cadbury or DPS, as the case may be. If the parties are unable to obtain any
required Consents, the parties shall negotiate in good faith reasonable
modifications of the Services so that such Consents are not required.
          Section 2.5 . (a) Each party recognizes that in the performance of its
obligations under this Agreement, or as a result of the parties’ ongoing
relationship pursuant to this Agreement, non-public, confidential and/or
proprietary information (“Confidential Information”) belonging or relating to
the other party or its Affiliates (each, a “Disclosing Party”), including
Confidential Information regarding the Services may be disclosed or become known
to the other party or its Affiliates or its officers, directors, controlling
persons, employees, lenders, agents, representatives, accountants and counsel
(collectively, “Representatives”) (each, a “Recipient”). Each party acknowledges
that all Confidential Information disclosed in connection with the provision of
Services remains the property of the Disclosing Party. Unless otherwise
expressed in writing to the other party, information, including any information
expressed orally, that is exchanged between the parties or their respective
Affiliates in connection with the performance of their respective obligations
under this Agreement shall be

-3-



--------------------------------------------------------------------------------



 



presumed to be Confidential Information. Each party shall, and shall cause its
Affiliates and Representatives to, keep the Disclosing Party’s Confidential
Information confidential and take such precautions with respect to the
Disclosing Party’s Confidential Information as it normally takes with its own
non-public, confidential and/or proprietary information, which shall be no less
than a reasonable standard of care under the circumstances. This obligation
shall not apply to:
     (i) information that, at the time of disclosure, is in the public domain or
generally known in the industry, other than as a result of a breach by the other
party or its Affiliates or Representatives of any of the provisions of this
Agreement or of any other duty of confidentiality owed to the other party or its
Recipients;
     (ii) information that, after disclosure to the Recipient hereunder, is
published or otherwise becomes part of the public domain or generally known in
the industry through no fault of the party (or such party’s Recipients) to whom
the information was disclosed;
     (iii) information that a party can demonstrate through its records was in
its lawful possession or the lawful possession of a Recipient at the time such
party received such information (except for Confidential Information regarding
DPS or its Affiliates in Cadbury’s possession or Confidential Information
regarding Cadbury or its Affiliates in the possession of Representatives that
are transferred to DPS or its Affiliates, each of which shall continue to be
confidential); and
     (iv) information that may be received by a Recipient in good faith from a
source other than the Disclosing Party, which source either has no duty of
confidentiality to such other party or, if such source does have a duty of
confidentiality, the Recipient of such Confidential Information was unaware of
or had no reasonable basis for knowing thereof (provided that, if a Recipient
later becomes aware or reasonably should know of such duty, this exception shall
no longer apply).
          (b) Each party shall inform any and all of its Recipients that receive
Confidential Information of a Disclosing Party of the confidential and
proprietary nature of such Confidential Information and shall inform such
Recipients that such Confidential Information is to be kept strictly proprietary
and confidential pursuant to the terms of this Agreement. Each party shall
explain to each such Recipient his or her responsibilities and obligations under
this Section 2.5, and shall establish commercially reasonable procedures to
ensure that the Confidential Information is properly protected and monitored for
purposes of adhering to the terms of this Section 2.5. Except to the extent
otherwise specifically provided in this Section 2.5, the Confidential
Information will be kept confidential by each party and its Recipients. Each
party agrees to be responsible for any breach of this Section 2.5 by any of its
Recipients.
          (c) Each party and its Recipients shall maintain, however, the right
to disclose the Confidential Information of a Disclosing Party if required to do
so by Law, subpoena or other legal process, provided that, in the case of any
such potential disclosure pursuant to this Section 2.5(c), the Recipient shall
provide the Disclosing Party with prompt notice of such requirement and shall
use its reasonable best efforts to keep and assist the Disclosing Party in
keeping it confidential by all appropriate means, and shall, to the extent
reasonably practical, afford the

-4-



--------------------------------------------------------------------------------



 



Disclosing Party the opportunity to contest the disclosure obligation and
cooperate with any Recipients in seeking any such protective order or other
appropriate legal remedy, in each case, at the Disclosing Party’s request and
expense. If a Recipient finds it necessary to disclose any Confidential
Information, such Person will disclose only that portion of the Confidential
Information that it is advised in writing by counsel is legally required to be
disclosed and will use its reasonable best efforts, at the Disclosing Party’s
request and expense, to ensure that all Confidential Information so disclosed
will be accorded confidential treatment.
          (d) Upon termination of this Agreement for any reason, no Recipient
shall disclose nor make any further use of a Disclosing Party’s Confidential
Information and upon written request shall immediately return or destroy all
such Confidential Information as shall be in written or other tangible form
(including all copies thereof), provided, however, that each party shall be
entitled to retain one record copy in its legal department, to be held in strict
confidence, subject to the above exceptions; and provided, further, that if such
Confidential Information is destroyed, upon written request, shall certify the
same to the Disclosing Party.
          (e) The parties acknowledge that in the event of any breach or
threatened breach of this Agreement pertaining to Confidential Information, the
non-breaching party will not have an adequate remedy at law and may suffer
irreparable injury as a result of any such breach. Therefore, in the event of
any such breach or threatened breach, the non-breaching party shall, in addition
to any other remedies available at law or in equity, be entitled to specific
performance, without posting bond or other security.
          Section 2.6 . The Transition Representatives shall meet regularly in
person, telephonically, or as they otherwise agree at least monthly for the
first year following the date hereof, to discuss any issues arising under this
Agreement and the need for any modifications or additions hereto.
          Section 2.7 . Subject to Section 2.8, except with respect to any
services of the type described on Schedule D, if either party can demonstrate
that, by virtue of the transactions contemplated by the Separation Agreement,
either party requires a service not currently provided for under this Agreement
that was provided by or to a member of the Cadbury and its Affiliates by or to
DPS and its Affiliates, as the case may be, in the twenty-four (24) month period
prior to the Distribution Date, the parties shall cooperate and endeavor in good
faith to modify and supplement the schedules to this Agreement (including any
other attachments thereto, if any) to accurately identify those services, and to
specify the manner and term in which such services shall be performed and, as
appropriate, to enter into ancillary transition services agreements addressing
the provision of certain critical services or the provision of the Services in
certain jurisdictions (including price calculated pursuant to Section 4), in
order to refine and further effect the understandings set forth in this
Agreement. Unless otherwise so agreed, in no event shall any such modification
or supplement to the schedules (other than the election by a party to identify a
Service which it does not elect to receive and for which service fees shall not
be payable) or the execution of any ancillary agreements result in any change in
the fees for the Services.

-5-



--------------------------------------------------------------------------------



 



          Section 2.8 . Where a service that was provided by a third party to
Cadbury or its Affiliates (including DPS and its Affiliates) prior to the
Distribution Date is not otherwise provided for in this Agreement and is
reasonably required by DPS or Cadbury to continue DPS’ or Cadbury’s remaining
businesses, as applicable, in substantially the same manner as that carried on
in the twenty-four month period prior to the Distribution Date, Cadbury or DPS,
as applicable, will provide such assistance as is reasonable under the
circumstances so as to enable the other party to put in place similar
arrangements with such third party.
          Section 2.9 . Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
          Section 2.10 . Subject to Section 2.3 of this Agreement, the Cadbury
Providing Party and DPS Providing Party (each, as defined below), as applicable,
shall be responsible for selecting and supervising in good faith the personnel
who will perform any particular Cadbury Service or DPS Service, respectively,
and performing all administrative services with respect to such personnel,
including establishing compensation structure and work load balancing.
          Section 2.11 . Cadbury and DPS shall, or shall cause their respective
Affiliates to, make available on a timely basis to the Providing Party all
information reasonably requested by such Providing Party to enable it to provide
the Services and provide reasonable access to the Providing Party of such
party’s premises to the extent necessary for the purpose of providing the
Services.
ARTICLE III
PERIOD OF SERVICES: TERM
          Section 3.1 . The parties agree that, except as otherwise designated
in this Agreement, all services covered by this Agreement shall terminate on the
date indicated on Schedule A or Schedule B, as applicable, unless earlier
terminated by the Receiving Party upon such prior written notice as set forth on
Schedule A or Schedule B, as applicable, or pursuant to Section 3.2(c) of this
Agreement or extended by the mutual written agreement of the Providing Party and
Receiving Party. This Agreement shall terminate when the terms for all Services
have terminated; provided, however, that Sections 2.5, 2.9 and Articles 5, 7, 8
and 9 shall survive any such termination; provided further that Sections 5.4 and
5.7 shall continue for one year only.
          Section 3.2 . (a) Each party shall, or shall cause its Affiliate that
is providing the Services hereunder (a “Providing Party”) to, cooperate in a
commercially reasonable manner with the party receiving the Services hereunder
(a “Receiving Party”) to facilitate the transfer of responsibility for the
Services to the Receiving Party or its designee. Each party shall use its
commercially reasonable efforts to: (i) assume performance of the Services
within shorter time periods than those specified on Schedule A or Schedule B, as
applicable, and (ii) make or obtain any approvals, permits and licenses and
implement such systems as may be necessary for

-6-



--------------------------------------------------------------------------------



 



such party to provide the Services independently as soon as reasonably
practicable following the Distribution Date.
          (b) As soon as reasonably practicable following the termination of
this Agreement or the discontinuation of any Services, the Providing Party shall
deliver to the Receiving Party, at the Receiving Party’s expense, copies of any
books, records, data and reports reasonably requested by the Receiving Party in
connection with such Services. Subject to the requirements of any applicable
Laws, each Receiving Party agrees to keep any information it receives pursuant
to this Section 3.2(b) that relates to a Disclosing Party confidential in
accordance with Section 2.5.
          (c) Notwithstanding anything to the contrary in this Agreement, a
party may terminate any Service or all Services immediately upon notice to the
other party in the event of a material breach of this Agreement by the breaching
party that is not cured within thirty (30) days following written notice from
the non-breaching party.
ARTICLE IV
COMPENSATION; PAYMENT TERMS
          Section 4.1 . (a) DPS shall pay to Cadbury a fee for each Service that
is provided to DPS and its Affiliates hereunder (collectively, the “Incoming
Service Fee”) and Cadbury shall pay to DPS a fee for each Service that is
provided to Cadbury and its Affiliates hereunder (collectively, the “Outgoing
Service Fee”). The costs for each Service (the “Costs”) shall be the actual
direct cost incurred by the Providing Party in performing such Service,
calculated as set forth on Schedule C, which shall include a reasonable
allocation for overhead salary, wages, benefits, taxes and other expenses
attributable thereto (but shall exclude, for the avoidance of doubt, any
overhead expenses for branding, marketing and other similar expenses) and
without any markup for profit, calculated in a manner consistent with past
custom and practice of the Providing Party with respect to such Service (or
Cadbury Schweppes SBS, Inc. in the case of the Services which were not
historically provided by the Providing Party); provided, however, that such
Costs shall be adjusted to reflect any termination or expiration of any
Transition Service pursuant to Article 3 of this Agreement.
          (b) The Incoming Service Fee and the Outgoing Service Fee shall
include all out-of-pocket charges and costs of performing the Services
hereunder, including, without limitation, license fees, royalties or provider
services fees.
          (c) The fees payable by a Receiving Party to a Providing Party shall,
in each case, be taken to be exclusive of any value added Taxes, sales Taxes, or
similar Taxes (“VAT”) properly chargeable in respect of the transactions
hereunder, and an amount equal to such Taxes so chargeable shall, subject to
receipt of a valid VAT receipt or invoice in accordance with Section 4.1(f)
below, be paid by the Receiving Party to the Providing Party in addition to the
fees otherwise payable under this Agreement.
          (d) In the event that applicable Law requires that any amount in
respect of Taxes be withheld from any payment by a Receiving Party to a
Providing Party under this Agreement,

-7-



--------------------------------------------------------------------------------



 



the Receiving Party shall withhold the required amounts and pay such withheld
amounts over to the applicable Governmental Authority in accordance with the
requirements of the applicable Law, and any amount so withheld and paid over
shall be treated as having been paid to the Providing Party, and the Receiving
Party shall not be required to pay any additional amount as a result of or in
respect of such withholding.
          (e) In each case where an amount in respect of VAT is payable by the
Receiving Party in respect of a service provided by the Providing Party, DPS or
Cadbury (as the case may be) shall ensure that the Providing Party shall furnish
in a timely manner a valid VAT receipt or invoice to the Receiving Party in the
form and manner required by Law to allow the Receiving Party or, as the case may
be, any of its affiliates to recover such Tax to the extent allowable by Law.
          (f) Except in the event the Receiving Party disputes a charge, the
Receiving Party shall pay, or cause payment to be made to, the Providing Party,
within 30 days of receipt of a reasonably detailed written invoice from the
Providing Party, for the Cost of each Service rendered hereunder, which invoice
shall be delivered by the Providing Party to Cadbury or DPS, as applicable, by
the 30th day of each month for the Services provided during the preceding month.
Payments shall be made by wire transfer to an account designated in writing from
time to time by Cadbury or DPS, as applicable.
ARTICLE V
ACCESS TO RECORDS
          Section 5.1 . During the term of this Agreement, each party shall, for
the lesser of a period of seven years after the Distribution Date or a period
specified by such party’s record retention policies, retain the books and
records of each party and their respective Affiliates relating to the Services
provided hereunder in accordance with the record retention policies of such
party; provided, however, that each party shall notify the other party at least
60 days in advance of destroying any such books and records in order to provide
the other party the opportunity to access such books and records and if the
other party fails to request that such books and records be delivered to them at
the requesting party’s expense, within 60 days after receipt of such notice,
each party may destroy such books and records.
          Section 5.2 . Subject to Section 2.5 above, Cadbury shall provide, or
cause to be provided, to DPS and its Representatives reasonable access to the
books, records (including, but not limited to, records and documentation
referred to in Section 5.1), premises, systems and personnel of each Providing
Party of Cadbury (a “Cadbury Providing Party”) to permit DPS to audit Cadbury’s
or a Cadbury Providing Party’s compliance with this Agreement, provided that
this right of access is exercised with reasonable prior notice and DPS uses its
reasonable efforts to cause as little disruption as is reasonably possible to
the performance of the Services and Cadbury Providing Party’s other businesses,
provided further that DPS may only undertake two such audits per calendar year.
          Section 5.3 . In addition to the rights set out in Section 5.2,
Cadbury shall comply and shall cause each Cadbury Providing Party to comply with
any reasonable request of

-8-



--------------------------------------------------------------------------------



 



DPS, including any review in accordance with the Statement of Auditing Standards
No. 70 (Type 11) (the “SAS”), of any third party service provider of Cadbury for
information relating to the Services that may be required by DPS or any
Receiving Party of DPS (a “DPS Receiving Party”) to enable them to comply with
the Sarbanes-Oxley Act of 2002 (and any resultant, similar or replacement
legislation, rules or guidance).
          Section 5.4 . If, based upon any audit performed in accordance with
Sections 5.2 or 5.3, there has been either an overcharge or undercharge for the
costs of the Services, then Cadbury Providing Party or DPS, as the case may be,
will promptly reimburse or pay to the other Party such difference. All the costs
of any audit conducted under Sections 5.2 or 5.3 shall be borne by DPS.
          Section 5.5 . Subject to Section 2.5 above, DPS shall provide, or
cause to be provided, to Cadbury and its Representatives reasonable access to
the books, records (including, but not limited to, records and documentation
referred to in Section 5.1), premises, systems and personnel of the Providing
Party of DPS (the “DPS Providing Party”) to permit Cadbury to audit DPS’ or a
DPS Providing Party’s compliance with this Agreement, provided that this right
of access is exercised with reasonable prior notice and Cadbury uses its
reasonable efforts to cause as little disruption as is reasonably possible to
the performance of the Services and DPS Providing Party’s other businesses,
provided further that Cadbury may only undertake two such audits per calendar
year.
          Section 5.6 . In addition to the rights set out in Section 5.5, DPS
shall comply and shall cause each relevant DPS Providing Party to comply with
any reasonable request of Cadbury, including any review in accordance with the
SAS, of any third party service provider of DPS for information relating to the
Services that may be required by Cadbury or any Receiving Party of Cadbury (a
“Cadbury Receiving Party”) to enable them to comply with the Sarbanes-Oxley Act
of 2002 (and any resultant, similar or replacement legislation, rules or
guidance).
          Section 5.7 . If, based upon any audit performed in accordance with
Sections 5.5 or 5.6, there has been either an overcharge or undercharge for the
costs of the Services, then DPS Providing Party or Cadbury, as the case may be,
will promptly reimburse or pay to the other Party such difference. All the costs
of any audit conducted under Sections 5.5 and 5.6 shall be borne by Cadbury.
ARTICLE VI
ASSIGNMENT
          Section 6.1 . Except as otherwise provided in this Article 6, neither
party shall assign its rights or obligations under this Agreement, or any part
hereof, without the prior written consent of the other party (which consent
shall not be unreasonably withheld). Either party may, at its election, assign
its rights and corresponding obligations under this Agreement in whole or in one
or more parts to any one or more of its Affiliates so long as such assigning
party agrees to remain fully obligated for the performance of the terms and
provisions of this Agreement as they relate to the Services being assigned.

-9-



--------------------------------------------------------------------------------



 



          Section 6.2 . Notwithstanding anything to the contrary in this
Agreement, a party shall be entitled to assign its rights and/or obligations
under this Agreement in whole or in part to an unrelated party in one or more
locations in connection with the sale, transfer or other disposal by it or any
of its Affiliates of its business or operations that receives and/or provides
the Services under this Agreement in such location and this Agreement shall
thereafter be read and construed as if it were a separate and independent
contract between the unrelated party and the party hereto as regarding the
services and facilities to be received and/or provided under this Agreement in
such locations. Notwithstanding the foregoing, in the event a party assigns its
rights and/or obligations hereunder upon a sale or transfer to an unrelated
party as set forth above, (a) such transferor shall be entitled to continue to
receive the Services (other than the Services that are the subject of such
assignment) from the other party in accordance with the terms of this Agreement
following any such assignment, and the other party shall have no right to
terminate this Agreement as a result of such assignment, and (b) no such
assignment shall relieve the transferor of any obligations hereunder in the
event that such transferee fails to perform in any manner or breaches this
Agreement.
          Section 6.3 . Any attempted or purported assignment in violation of
this Section 6 shall be null and void ab initio. In the event of a permitted
assignment hereunder, this Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.
ARTICLE VII
LIMITATION ON LIABILITY; THIRD PARTY CLAIMS
          Section 7.1 . Except with respect to damages included in an award
against an Indemnified Party (as defined herein) resulting from a Third Party
Claim for which such party is indemnified hereunder, in no event shall either
party or its respective Representatives and Affiliates have any liability
whether in contract or tort (including negligence and strict liability) or
otherwise, at law or equity, for loss of profit, diminution in value, loss of
goodwill, claims of customers, or consequential, incidental or punitive damages
or other special damages as a result of, provision of or failure to provide the
services under the terms of this Agreement. Subject to such other remedies
permitted by Section 2.5 above and except as specifically provided in the
previous sentence or in the event of bad faith or willful misconduct of such
party, the maximum liability of each party and its Representatives and
Affiliates to, and the sole remedy of, the other party or its Affiliates or
Representatives for any act or failure to act in connection herewith (including
but not limited to, the performance or breach of this Agreement) shall be the
greater of (i) a refund of price paid for the particular Service, (ii) such
other party’s incremental cost of performing the Service itself or (iii) such
other party’s incremental cost of obtaining the Service from a third party.
          Section 7.2 . EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
(INCLUDING SECTION 2.3), AND WITHOUT LIMITING ANY REPRESENTATIONS OR WARRANTIES
IN THE SEPARATION AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE SERVICES, AND NO REPRESENTATION OR WARRANTY SHALL
BE IMPLIED UNDER THIS AGREEMENT OR AT LAW, INCLUDING, WITHOUT LIMITATION,

-10-



--------------------------------------------------------------------------------



 



RELIABILITY, ACCURACY, SUITABILITY, COMPLETENESS, WARRANTY OF MERCHANTABILITY OR
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AS TO THE SERVICES TO BE PERFORMED
HEREUNDER.
          Section 7.3 . Subject to the limitations set forth in Section 7.1,
each party (the “Indemnifying Party”) agrees that it shall protect, indemnify
and hold the other party and its Affiliates and their Representatives (each, the
“Indemnified Party”) harmless from and against all Indemnifiable Losses and
shall defend such party at the Indemnifying Party’s expense (to the extent of
any Third Party Claims) in any Action for injuries to or death of any Person or
Persons or loss of or damage to the property of any Person or Persons whomsoever
(including without limitation the agents and employees of the Indemnified Party)
or infringement of any Person’s or Persons’ Intellectual Property arising out of
the actions of the Indemnifying Party, or its Representatives, in connection
with or as a result of this Agreement or the performance of the Indemnifying
Party’s Services, the unauthorized use by the Indemnifying Party of the Services
or other obligations hereunder.
          Section 7.4 . The Indemnified Party shall give the Indemnifying Party
prompt notice of any indemnifiable Action asserted against it.
          Section 7.5 . Except with respect to any Third Party Claims, the
receipt by a Receiving Party or its Affiliates of the Services shall be an
unqualified acceptance of, and a waiver by, the Receiving Party and its
Affiliates of their rights to make any claim (other than based on gross
negligence or fraud) with respect to such Services unless the Receiving Party
gives written notice of the claim to the Providing Party within the later of
(i) sixty (60) days after receipt of the Service by the Receiving Party or its
Affiliates or (ii) thirty (30) days after the date on which the Receiving Party
became, or should have become, aware of the facts, events, occurrences or
circumstances underlying such claim; provided, that, in no event shall the
Receiving Party be entitled to give notice of a claim more than one (1) year
after receipt of the Service by the Receiving Party or its Affiliates.
ARTICLE VIII
DISPUTE RESOLUTION
          Section 8.1 . Prior to the initiation of formal dispute resolution
procedures, the parties shall first attempt to resolve any dispute arising out
of or in connection with this Agreement or the transactions contemplated hereby
informally, as follows:
          (a) The parties shall first attempt in good faith to resolve all
disputes on a local level and shall attempt to initiate such efforts within two
Business Days after receipt of notice of any such dispute. If the parties are
unable to resolve a dispute in an amount of time that either party deems
reasonable under the circumstances, such party may refer the dispute for
resolution to the Senior Managers pursuant to the provisions of Section 8.1(b).
          (b) Within five Business Days of a notice under Section 8.1(a)
referring a dispute for resolution by Senior Managers, the Transition
Representatives (or other employees of the parties) shall each prepare and
provide to the Senior Managers of each party summaries of the

-11-



--------------------------------------------------------------------------------



 



relevant information and background of the dispute, along with any appropriate
supporting documentation. The designated Senior Managers will confer as often as
they deem reasonably necessary in order to gather and exchange information,
discuss the dispute and negotiate in good faith, in an effort to resolve the
dispute without the need for any formal proceedings.
          (c) Formal proceedings for the resolution of a dispute pursuant to
Section 8.2 may not be initiated until at least ten Business Days after the
receipt by a party of a notice under Section 8.1(a) referring a dispute to
Senior Managers.
          Section 8.2 . All disputes arising out of or in connection with this
Agreement and the transactions contemplated hereby which cannot be resolved
through the procedures described herein or therein shall be finally resolved
solely and exclusively by means of arbitration to be conducted in English in the
City of New York. The arbitration shall be conducted by a sole arbitrator
appointed by agreement of the parties, or failing such agreement, under the
Commercial Rules of the American Arbitration Association and the arbitration
will proceed under such Rules. The decision of the arbitrator shall be final,
conclusive and binding upon the parties, and a judgment upon the award may be
obtained and entered in any federal or state court of competent jurisdiction.
The parties agree that any arbitration shall be kept confidential and any
element of such arbitration (including but not limited to any pleadings, briefs
or other documents submitted or exchanged, any testimony or other oral
submissions, and any awards) shall not be disclosed beyond the arbitral
tribunal, the parties, their counsel and any Person necessary to conduct the
arbitration, except as may be required in recognition and enforcement
proceedings, if any, or in order to satisfy disclosure obligations imposed by
any applicable Law. The parties agree to cooperate in providing each other with
all discovery, including but not limited to the exchange of documents and
depositions of parties and non-parties, reasonably related to the issues in the
arbitration. If the parties are unable to agree on any matter relating to such
discovery, any such difference shall be determined by the arbitrator. The
parties also agree to submit to the non-exclusive personal jurisdiction of the
federal and state courts sitting in New York, New York, for the limited purpose
of enforcing this arbitration agreement (including, where appropriate, issuing
injunctive relief) or any award resulting from arbitration pursuant to this
Section 8.2. The parties agree that the arbitration proceeding described in this
Section 8.2 is the sole and exclusive manner in which the parties may resolve
disputes arising out of or in connection with this Agreement; provided, however,
that the parties expressly agree that nothing herein shall prevent the parties
from applying to a court having jurisdiction over any of the parties hereto for
provisional, injunctive or interim relief to preserve the status quo or
otherwise to prevent irreparable harm to a party pending the outcome of
arbitration. The prevailing party in any arbitration shall be entitled to
attorneys’ fees and costs and the non-prevailing party shall be responsible for
all expenses of the arbitration.
          Section 8.3 . If there is a dispute between the parties, each party
shall continue to perform all of their obligations under this Agreement
(including the obligations in dispute).

-12-



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          Section 9.1 Force Majeure. (a) The obligations of Cadbury or DPS and
their respective Affiliates, as the Providing Party, shall be suspended during
the period, but only to the extent that Cadbury or DPS and their respective
Affiliates, as the case may be, is prevented or hindered from complying
therewith by any of the following causes beyond its reasonable control: (i) acts
of God, (ii) weather, fire or explosion, (iii) war, invasion, riot, domestic
insurrection, acts of terrorism or other civil unrest, (iv) national or regional
emergency, (v) shortage of adequate power or transportation facilities, or
(vi) any other event which is beyond the reasonable control of the Providing
Party (each, a “Force Majeure Event”). In such event, the Providing Party shall
give notice of suspension as soon as reasonably practicable to the other stating
the date and extent of such suspension and the cause thereof, and such Providing
Party shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause.
          (b) During the duration of a Force Majeure Event, the affected party
shall use commercially reasonable efforts to avoid, mitigate, remedy or remove
such Force Majeure Event (including the expenditure of reasonable sums), and
shall use commercially reasonable efforts to resume its performance under this
Agreement with the least practicable delay.
          Section 9.2 Independent Contractor. The parties and each of their
respective Affiliates shall each be an independent contractor in the performance
of its obligations hereunder and not as the agent of the Receiving Party in
performing Services, and no employee of a Providing Party performing Services
shall be considered an employee of the Receiving Party. No third party,
including any employee of any party or any of such party’s Affiliates, shall
have or acquire any rights by reason of this Agreement.
          Section 9.3 Public Announcement. None of the parties hereto shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the services contemplated hereby or otherwise communicate
with any news media without the prior written consent of the other party (unless
otherwise required by Law or applicable stock exchange regulation), and the
parties hereto shall cooperate as to the timing and contents of any such press
release, public announcement or communication.
          Section 9.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 9.4):

-13-



--------------------------------------------------------------------------------



 



if to Cadbury:
Cadbury Schweppes plc
25 Berkeley Square
London W1J 6HB
Facsimile: 44-20-7830-5015
Attention: Henry Udow, Esq.
                    Chief Legal Officer
with a copy to:
Cadbury Adams USA
389 Interpace Parkway
Parsippany, NJ 07054
Facsimile: (973) 909-3976
Attention: Thomas Whitten
if to DPS:
5301 Legacy Drive, 3rd Floor
Plano, TX 75024
Facsimile: (972) 673-8130
Attention: James L. Baldwin, Jr.
                    General Counsel
with a copy to:
Dr Pepper Snapple Group, Inc.
5301 Legacy Drive
Plano, TX 75024
Facsimile: (972) 673-8130
Attention: Angie Wallander
          Section 9.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the choice of law or conflicts of law principles that would cause the
application of the laws of any other jurisdiction.
          Section 9.6 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

-14-



--------------------------------------------------------------------------------



 



          Section 9.7 Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
          Section 9.8 Modifications. This Agreement contains the entire
understanding and agreement between the parties hereto as to the services being
performed hereunder. It may not be amended or modified except by a written
instrument executed by the parties hereto.
          Section 9.9 Cumulative Effect. The rights and obligations of the
parties under this Agreement shall be cumulative to and not exclusive of the
rights and obligations of the parties contained in the Separation Agreement.
          Section 9.10 Interpretation. All references in this Agreement to
“Cadbury” or “DPS” or a “party” shall be deemed to include such party’s
Affiliates unless the context requires otherwise. All references in this
Agreement to “services to be supplied” or similar language shall be defined to
include “facilities to be provided” unless the context requires otherwise. To
the extent that this Agreement purports to impose any obligation on the
Affiliates of a party, such party shall cause its Affiliates to fulfill such
obligation.
          Section 9.11 Insurance. As regards employees, agents or
representatives of a Providing Party who shall be performing the Services on or
at properties of a Receiving Party, the Receiving Party will be designated as an
additional insured under the Providing Party’s liability insurance.
          Section 9.12 Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, Cadbury and
DPS or (b) by a waiver in accordance with Section 9.13.
          Section 9.13 Waiver. Either party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
party, (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements of the other
party or conditions to such party’s obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement. The failure of either party hereto to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.
          Section 9.14 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties

-15-



--------------------------------------------------------------------------------



 



as closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
greatest extent possible.
          Section 9.15 No Additional Rights. Except as expressly provided in
this Agreement, the parties agree that this Agreement shall not grant to either
party any additional rights to the other party’s proprietary information,
technology or know-how.
[Remainder of the page intentionally left blank]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Cadbury and DPS have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            CADBURY SCHWEPPES PLC
      By:    /s/ Henry Udow       Name:   Henry Udow       Title:   Chief Legal
Officer and Group Secretary       DR PEPPER SNAPPLE GROUP, INC.
      By:   /s/ James L. Baldwin       Name:   James L. Baldwin       Title:  
Executive Vice President and Secretary    

 